Calhoon, J.,
delivered the opinion of the court.
In 1905, Goolsby, being a tenant of Pegues, a farmer, made a contract with Alford in writing to work land for him during the next year, 1906. It is certain that under this contract Goolsby never did go on Alford’s land or begin to carry out that contract. On the contrary, it is clear that Goolsby absolutely refused to perform his contract with Alford. There is no pretense in this record that Pegues ever did anything whatever to prevent Goolsby from carrying out his written contract with Alford. On the contrary, it appears • plainly to us that Pegues gave his consent that his tenant might go to Alford. Illustrating this fully, he absolutely rented the land which Goolsby had tenanted to another person for 1906. He did this after knowledge of the written contract with Alford, and it was not until the spring of the year 1906 that he permitted Goolsby to occupy another part of the land. In December, 1906, Alford sued Pegues for damages for knowingly employing Goolsby for the year 1906, he then being under contract with Alford for that year, and the court gave judgment for Pegues.
The action is based upon chapter 102, p. 140, Laws 1900, which act has been brought forward into the Code of 1906 in section 1146. We think there was no error in this decision of the court. Jackson v. State (Miss.), 16 South., 299; Hendricks v. State, 79 Miss., 368, 30 South., 708; Sneed v. Gillman (Miss.), 44 South., 830. There is no question in the *562world of any enticing away of Alford’s laborer or tenant in this ■case. Goolsby, rightfully or wrongfully, had terminated his ■contract with Alford, upon the performance of which he had never really entered, and contracts under such circumstances as this must be strictly construed against the penalty.

Affirmed.